*135Opinión disidente emitida por el
Juez Asociado Señor Her-nández Denton.
Reconsideraríamos la sentencia emitida en el caso de autos y en su lugar confirmaríamos la decisión del Tribunal Superior que deniega la solicitud de revisión por falta de jurisdicción. A tenor con la Sec. 3.15 de la Ley de Proce-dimiento Administrativo Uniforme del Estado Libre Aso-ciado de Puerto Rico, 3 L.P.R.A. see. 2165, una agencia ad-ministrativa debe actuar con relación a una moción de reconsideración dentro de los quince (15) días de ser pre-sentada la misma. Si transcurre ese término sin que la agencia haya actuado y se haya archivado en autos copia de su decisión, el plazo para solicitar la revisión judicial comienza a contar al expirar esos quince (15) días. En el caso de autos, el archivo en autos de la decisión de la agen-cia se hizo pasado el término de quince (15) días y el peti-cionario presentó su recurso de revisión después que trans-currieron más de treinta (30) días desde la conclusión del referido plazo. Por ende, el Tribunal Superior correcta-mente concluyó que no tenía jurisdicción para considerar el recurso y su decisión debe ser confirmada.
I
De la sentencia certificada en el caso de autos se des-prende que el 18 de octubre de 1989 la Junta de Apelacio-nes del Sistema de Administración de Personal (en ade-lante J.A.S.A.P.) emitió una resolución final que adjudicaba la apelación administrativa de José L. Rivera Rivera. La notificación de esta decisión se archivó en autos el 31 de octubre de 1989. Por su parte, el Municipio de Carolina (en adelante el Municipio) oportunamente pre-sentó una moción de reconsideración que fue denegada el 27 de noviembre de 1989. Sin embargo, no fue hasta el 20 *136de diciembre de 1989 que se archivó en autos la resolución y se notificó a las partes.
El Municipio solicitó la revisión judicial de la decisión de J.A.S.A.P. presentando su recurso el 18 de enero de 1990. Oportunamente Rivera Rivera presentó una moción de desestimación en la que alegó que el Municipio había recurrido tardíamente al foro de instancia. El tribunal a quo acogió la moción y desestimó el recurso por no tener jurisdicción porque la solicitud de revisión “fue presentada fuera del término que concede la Ley Núm. 170 ...”. Solici-tud de revisión, Exhibit 2, pág. 14.
De esta decisión el Municipio recurrió ante nos y sos-tuvo que el Tribunal Superior se equivocó al declararse sin jurisdicción. Mediante sentencia, este tribunal acogió la te-sis del Municipio y revocó el dictamen recurrido. El tribunal concluyó que “habiendo sido la moción de reconsidera-ción rechazada de plano, el término para solicitar la revisión judicial de la decisión de J.A.S.A.P. comenzó a con-tar desde que se notificó dicha denegatoria, esto es, 20 de diciembre de 1989. Por consiguiente, cuando el 18 de enero de 1990 el Municipio presentó un recurso de revisión ante el Tribunal Superior, aún no habían expirado los treinta días que la ley concede para solicitar la revisión judicial”.
Cuando se certificó la sentencia, se hizo constar que no-sotros disentíamos sin opinión escrita. Posteriormente Rivera Rivera solicitó la reconsideración de esta decisión y en ella sostiene que la Sec. 3.15, supra, “claramente establece que la agencia deberá actuar en relación a una Moción de Reconsideración dentro de los quince (15) días de ser presentada”. Además, expone que no se interrumpió el tér-mino para recurrir a los tribunales porque la agencia no actuó sobre la reconsideración dentro del término de quince (15) días que concede dicha sección. Después de examinar nuevamente este asunto, reiteramos nuestra po-sición y esta vez expresamos nuestros criterios por escrito.
*137( — i
La Sec. 3.15 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, supra, dispone que una parte afectada adversamente por una de-cisión de una agencia podrá solicitar la reconsideración de la resolución u orden dentro del término de veinte (20) días desde la fecha del archivo en autos de la notificación. 3 L.P.R.A. see. 2165. El estatuto establece un plazo máximo de veinte (20) días, de carácter jurisdiccional, para que se presente la moción de reconsideración. Igualmente dispone que la agencia tiene un término de quince (15) días para decidir si acoge o deniega la reconsideración:
La agencia dentro de los quince (15) días de haberse presentado dicha moción deberá considerarla. Si la rechazare de plano o no actuare dentro de los quince (15) días, el término para solicitar revisión comenzará a correr nuevamente desde que se notifique dicha denegatoria o desde que expiren esos quince (15) días, según sea el caso. 3 L.P.R.A. see. 2165.
De acuerdo con el procedimiento dispuesto en la See. 3.15, supra, al recibir una moción de reconsideración la agencia puede acogerla, denegarla de plano o no actuar sobre ella dentro de ese término. Conforme a los términos claros del estatuto, la agencia tiene jurisdicción para con-siderar la moción solamente cuando actúa dentro del plazo de quince (15) días. Si no actúa dentro de ese plazo se en-tiende denegada la reconsideración y la agencia pierde jurisdicción.
Si la agencia no toma acción alguna dentro de esos quince (15) días, la Sec. 3.15, supra, establece que el plazo de revisión judicial comienza a correr automáticamente al expirar el término de quince (15) días. Por otro lado, si dentro de dicho plazo la agencia resuelve la moción y la declara sin lugar de plano, el término para solicitar la re-*138visión judicial comienza a contar antes de esos quince (15) días desde que se notifique dicha denegación.
Bajo este esquema procesal, el término para solicitar revisión sólo se interrumpe si la agencia tomó alguna ac-ción sobre la moción de reconsideración dentro de los quince (15) días que concede dicho estatuto y archiva en autos dicha decisión dentro de ese mismo plazo..
En otras palabras, la única forma en que se puede extender el término para solicitar revisión judicial es si den-tro de los quince (15) días la agencia acoge afirmativa-mente la moción de reconsideración. Entonces la agencia tiene un período máximo de noventa (90) días para resolver la moción.
La Sec. 3.15, supra, no otorga discreción ni facultad al-guna a las agencias administrativas para extender el pe-ríodo de quince (15) días que tienen para acoger o denegar la moción de reconsideración. Por ende, si la agencia no actúa dentro de ese plazo, una actuación afirmativa de la agencia para denegar de plano la moción de reconsidera-ción después de vencidos los quince (15) días sería una ac-tuación ultra vires y no interrumpiría el plazo de revisión judicial que comienza a contar automáticamente.
Recordemos que en la Ley de Procedimiento Adminis-trativo Uniforme del Estado Libre Asociado de Puerto Rico la Asamblea Legislativa dispuso que la moción de reconsi-deración es de carácter jurisdiccional y estableció unos pla-zos cortos para obligar a las agencias a resolver rápidamente. Su intención fue claramente la de acabar con la demora en la adjudicación administrativa y evitar que la parte peijudicada tenga que esperar indefinidamente por la notificación de la agencia para instar la revisión judicial. Si se interpreta que el plazo de revisión no comienza a contar hasta que se notifique la decisión, independiente-mente del tiempo que se tome la agencia en notificarla, se actuaría contrario a los propósitos del estatuto.
*139Además, como la ley no establece un término dentro del cual una agencia tiene que notificar el archivo en autos de la decisión sobre la reconsideración, se le otorgaría al personal secretarial un plazo ilimitado para cumplir con su obligación ministerial. Si la agencia no puede deliberada-mente extender el plazo de reconsideración, menos aún éste puede ser prolongado como consecuencia de un error de la propia agencia de notificar la decisión después de haber expirado el plazo. Resolver de otra manera significa-ría que las secretarías de las agencias tienen más tiempo para notificar una decisión que lo que el propio funcionario que decide tiene para emitir su dictamen. Esta interpreta-ción produciría inestabilidad, incertidumbre y confusión en la práctica administrativa y dilataría excesivamente las adjudicaciones administrativas.
Por último, esta disposición que le concede a la agencia un plazo cierto para decidir sobre una moción de reconsi-deración es análoga al Art. 16 de la Ley Orgánica del De-partamento de Asuntos del Consumidor, 3 L.P.R.A. see. 341o. Ésta concedía un término de treinta (30) días al Se-cretario del Departamento de Asuntos del Consumidor (D.ACo.) para resolver una moción de reconsideración. En G.M. Overseas Dist. Corp. v. D.A.C.O., 114 D.P.R. 5, 10 (1983), expresamente interpretamos que ese plazo es “com-pulsorio e improrrogable por expresa calificación legisla-tiva como plazo jurisdiccional”. Posteriormente reiteramos esa normativa en Hernández v. P.R. Parking System, Inc., 116 D.P.R. 191, 192 (1985), por el “ ‘manifiesto interés le-gislativo en la pronta atención a reclamaciones de consu-midores que se radican ante el Departamento de Asun-tos del Consumidor ...”
*1401 — 1 H-I 1 — i
En el caso de autos, Rivera Rivera nos solicita que re-consideremos nuestra sentencia en la cual revocamos la decisión del foro de instancia que deniega el recurso de revisión por falta de jurisdicción. El peticionario tiene ra-zón y procede que reconsideremos nuestro dictamen anterior.
Al amparo de la normativa anteriormente expuesta, J.A.S.A.P. tenía un término de quince (15) días para resolver la moción de reconsideración del Municipio. Dicho plazo venció el 2 de diciembre de 1989. A partir de esa fecha la parte adversamente afectada por la decisión admi-nistrativa tenía un plazo de treinta (30) días para solicitar la revisión judicial. Sin embargo, no es hasta el 20 de diciembre de ese año, dieciocho (18) días después de la expi-ración del plazo jurisdiccional, que se archivó en autos la resolución de J.A.S.A.R que declara sin lugar la reconsideración. Para esa fecha ya había comenzado a con-tar el término de treinta (30) días para recurrir al foro judicial y la agencia había perdido jurisdicción sobre la mo-ción de reconsideración.
Este plazo para solicitar revisión sólo podía ser inte-rrumpido si la agencia hubiese tomado alguna acción para acoger la moción de reconsideración dentro de los quince (15) días que concede la Sec. 3.15 del estatuto, supra. En vista de que J.A.S.A.P. no acogió la moción de reconsidera-ción dentro de ese plazo, su silencio tenía que ser conside-rado como una denegación de plano de la moción de reconsideración. De lo contrario, interpretaríamos el esta-tuto de manera contraria a su espíritu y su letra y permi-tiríamos que la ineficiencia de la agencia —al notificar los acuerdos tomados— extienda indefinidamente sus plazos.
Esta norma es justa en su efecto, pues la parte adversa-mente afectada por una decisión de una agencia adminis-trativa que no recibe oportunamente una decisión de re-*141consideración que acoja o deniegue su moción de reconsideración debe presumir que no se tomó una acción sobre su petición, y que ésta fue denegada por operación automática de la ley al expirar el término de quince (15) días. Esta interpretación también asegura que las partes tengan una certeza de cuándo comienza a contar el tér-mino para recurrir al foro judicial y evita la incertidumbre que prevalecería entre los litigantes si el término para re-currir judicialmente puede extenderse cuando la agencia notifica tardíamente su decisión. Cualquier otra interpre-tación de la Sec. 3.15 de la Ley de Procedimiento Adminis-trativo Uniforme del Estado Libre Asociado de Puerto Rico, supra, destruiría totalmente el esquema legislativo dise-ñado para asegurar unos plazos uniformes y evitar que las agencias acumulen indebidamente los casos ante su consi-deración y atrasen la resolución final de las decisiones en la etapa de reconsideración. Así ocurrió muchísimas veces antes de que se aprobara la Ley de Procedimiento Admi-nistrativo Uniforme del Estado Libre Asociado de Puerto Rico y la decisión de este Tribunal emitida en la sentencia en este caso resultará en un retroceso significativo de un camino que ya pasamos.
Por las razones anteriormente expuestas, reconsidera-ríamos la sentencia certificada en este caso y confirmaría-mos la decisión del foro de instancia.